Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-6, 11-12, 19, and 21-29 are currently pending and presented for examination on the merits. 
	Claims 1, 11, 19, 21, 22, 23, 26, and 27 are amended. 
	Claims 28-29 are new. 
	Claims 7-10, 13-18, and 20 are canceled. 
Objections
	Claim 6 is objected to because of an apparent typographical error: “Shp2-iSAP”. The miss spelled word is inappropriate. Appropriate correction is required.  
Rejections Withdrawn
	The rejection under 35 U.S.C. 112(b) is withdrawn in view of amendments to claim.
	The rejection under 35 U.S.C. 102(a)(2) is withdrawn in view of amendments to claims.
	The rejections under 35 U.S.C. 103 are withdrawn in view of amendments to claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-6, 11-12, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (Antagonism between binding site affinity and conformational dynamics tunes alternative cis-interactions within Shp2, Nature Communications, 4:2037, pgs. 1-11, IDS 01/24/2020), and further in view of Violin et al (US20050026234 A1, IDS 01/24/2020).
 Sun et al teaches the use of Src homology 2 domain-containing protein tyrosine phosphatase 2 (Shp2) containing a full-length wild-type (WT) Shp2 flanked by a sensitive a Forster resonance energy transfer (FRET) pair, an enhanced cyan FP (ECFP) and a yellow FP variant (YFP for energy transfer (YPet))20 (Fig. la) [Left column, pg. 2]. Sun et al further teaches Shp2 consisting of two Src homology 2 (SH2) domains (N-SH2 and C-SH2), a PTP domain [Left column, pg. 2]. Sun et al further teaches the purified WT reporter can be phosphorylated by platelet-derived growth factor receptor (PDGFR)B kinase at both Y542 and Y580 [Left column, pg. 2]. Sun et al further teaches the FRET emission at 535nm [Right column, pg. 9]. Sun et al further teaches the unphosphorylated N-SH2 domain to the PTP domain [Figure 1-H]. Sun et al further teaches two phosphorylatable tyrosine-based activation motif [Figure 1-H]. Sun et al further teaches an enhanced cyan fluorescent proteins and a YPet fluorochrome [Right column, pg. 2]. 
Sun et al does not specifically teaches a transmembrane domain, a recombinant nucleic acid encoding the Shp2-iSNAP protein, an expression vehicle, using an engineered mammalian cell, a kit comprising an engineered eukaryotic cell, a product of manufacture, and the transmembrane domain is joined or fused to the phosphorylatable peptide, or bi-phosphorylatable peptide or BTAM motif. However, these deficiencies are made up in the teachings of Violin et al. 
Violin et al teaches a membrane targeting domain to target the chimeric phosphorylation indicators to a cell membrane [0029]. Violin et al further teaches a membrane translocating domain, which can facilitate translocation of the chimeric phosphorylation indicator into an intact cell [0029]. Violin et al further teaches a recombinant nucleic acid that can encode a fusion protein [0088]. Violin et al further teaches an expression vector containing a polynucleotide [0025]. Violin et al further teaches an engineered eukaryotic mammalian cell [120]. Violin et al further teaches a kit comprising the polynucleotide in a host cell [0026]. Violin et al further teaches a viral vector such as lentivirus [0153]. Violin et al further teaches the transmembrane domain is joined or fused to the bi-phosphorylatable peptide [0025]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply the teachings of Sun et al of a Shp2-iSNAP protein with the teachings of Violin et al of adding a transmembrane domain. Furthermore, to compose the Shp2-iSNAP in recombinant nucleic acid. Furthermore, to enclose the nucleic acid in an expression vector and engineered cell. Furthermore, for the engineered cell to be mammalian. Furthermore, to use the engineered eukaryotic cell in a kit. Furthermore, for the expression vehicle to be from a lentivirus. Furthermore, to have the transmembrane domain joined or fused to the BTAM motif. . It would have been prima facie obvious to combine the Shp2-iSNAP chimeric protein with the above modification as taught by Violin et al. 
	Applicant’s Argument
Sun does not teach or suggest truncating the Shp2 domain to eliminate the potential interfering binding of the truncated C-terminal tyrosine-containing tail toward the N-SH2 within the iSNAP. Sun neither teaches or suggests any solution to the problem caused by interfering binding of the truncated C-terminal tyrosine-containing tail toward the N-SH2 within the iSNAP.
Examiner’s Response to Traversal
Sun et al teaches the truncation of Shp-2 from a 51 amino acid (aa) to a 13 aa [Right column, pg. 2]. Sun et al further teaches that the truncated 13 aa C-tail region resulted in a large FRET change, when compared to the 51 aa longer C-tail region [Figure 2-A]. Sun et al teaches both the truncations of Shp-2, but also motivation for using a truncated Shp-2 of increased FRET signal. To one of ordinary skill in the art the increased FRET would represent an improvement over the 51 aa Shp-2 C-tail region.

Claims 1-6, 11-12, 19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (Antagonism between binding site affinity and conformational dynamics tunes alternative cis-interactions within Shp2, Nature Communications, 4:2037, pgs. 1-11, IDS 01/24/2020), and further in view of Xiang et al(A FRET-Based Biosensor for Imaging SYK Activities in Living Cells, Cellular and Molecular Bioengineering, 2011, 4, pg. 670-677, IDS 01/24/2020).
The teachings of Sun et al and Violin et al are discussed above.
Sun et al and Violin et al do not specifically teach the kinase comprising Spleen tyrosine kinase (SYK) and the protein having transmembrane and extracellular domain capable of binding to a ligand. However, these deficiencies are made up in the teachings of Xiang et al.
Xiang et al teaches the use of Spleen tyrosine kinase (SYK) in a Forster resonance energy transfer (FRET)-based biosensor in living cells [Abstract, pg. 670]. Xiang et al further teaches use of the biosensor cells to monitor SYK activity using Enhanced cyan fluorescent protein (ECFP) [Results, pg. 671]. Xiang et al further teaches membrane bound receptors transducing ligand signaling into a cell eliciting gene expression [Discussion, pg. 673].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the Shp2-iSNAP protein of Sun et al and incorporate the teachings of Xiang et al of having the extracellular domain capable of binding to a ligand and the kinase comprises a tyrosine kinase (Syk). It would have been prima facie obvious to combine the Shp2-iSNAP chimeric protein with an extracellular domain capable of binding a ligand. 

Claim(s) 1-6, 11-12, 21, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (Antagonism between binding site affinity and conformational dynamics tunes alternative cis-interactions within Shp2, Nature Communications, 4:2037, pgs. 1-11, IDS 01/24/2020), Violin et al (US20050026234 A1, IDS 01/24/2020), Ohnishi et al (Differential Localization of Src Homology 2 Domain-Containing Protein Tyrosine Phosphatase Substrate-1 and CD47 and its Molecular Mechanisms in Cultured Hippocampal Neurons, Journal of Neuroscience, 2005, 25(10), pgs. 2702-2711), and further in view of Smith et al (US 20100239579 A1). 
	The teachings of Sun et al and Violin et al are discussed above. 
Sun et al and Violin et al do not specifically teach the extracellular domain capable of binding to a ligand comprises a Signal Regulatory Protein α  (SIRPα) domain and the ligand comprises a Cluster of Differentiation 47 (CD47) protein. However, these deficiencies are made up in the teachings of Ohnishi et al. 
Ohnishi et al teaches the use of Src homology region 2 domain comprising the ligand CD47 protein [Abstract]. Ohnishi et al further teaches Src homology 2 domain-containing protein tyrosine phosphatase substrate-1 is also known as SIRPα [Right column, pg. 2702]. 
	One of ordinary skill in the art, before the effective filing date, would have been 
Sun et al and Violin et al do not specifically teach the SIRPα domain being human. However, this deficiency is made up in the teachings of Uger et al. 
	Uger et al teaches a fusion protein comprising human SIRPα that binds to CD47 [Abstract].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use Sun et al Shp2-iSNAP protein and incorporate the teachings of Uger et al, of using a human SIRPα domain. Furthermore, it would have been obvious to have the chimeric protein with an extracellular domain capable of binding to a ligand comprises a SIRP domain and the ligand comprises a CD47 protein as disclosed by Ohnishi et al. It would have been prima facie obvious to combine the Shp2-iSNAP chimeric protein with a human SIRP domain and ligand comprising CD47 protein. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642     

/MARK HALVORSON/Primary Examiner, Art Unit 1642